NOT DESIGNATED FOR PUBLICATION

                                              No. 121,822

              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                        In the Matter of A.M.


                                   MEMORANDUM OPINION

       Appeal from Montgomery District Court; JEFFREY GETTLER, judge. Opinion filed April 10, 2020.
Affirmed.


       Philip J. Bernhart, of Coffeyville, for appellant.


       Daylene Walls, assistant county attorney, for appellee.


Before ARNOLD-BURGER, C.J., GREEN and BUSER, JJ.


       PER CURIAM: A.M., a juvenile, appeals her aggravated assault conviction. She
contends that we must reverse her conviction because the State's complaint was defective
and, thus, deprived the trial court of jurisdiction. Because A.M.'s argument hinges on
caselaw our Supreme Court has overturned, we affirm.


Factual background


       The State charged A.M. with one count of aggravated assault and one count of
interference with a law enforcement officer. Following a bench trial, the trial court found
A.M. not guilty of interference with a law enforcement officer. But the trial court did not
immediately decide whether A.M. was guilty of aggravated assault. Instead, it asked the
State and A.M. to submit briefs regarding whether the State's complaint was deficient as
to A.M.'s aggravated assault charge.

                                                     1
       During closing arguments, A.M. had argued that the State's complaint charging her
with aggravated assault was deficient because it did not list a specific victim. The
complaint described A.M.'s aggravated assault charge as follows: "That on or about the
31st day of August[] 2018, in Montgomery County, Kansas, [AM] did unlawfully,
feloniously, and knowingly place State of Kansas in reasonable apprehension of bodily
harm with a deadly weapon, to wit: Red Ford Explorer, all in violation of K.S.A. 21-
5412(b)(1)." (Emphasis added.) In her brief to the trial court, A.M. argued that the State's
failure to list a more specific victim meant the trial court had no jurisdiction over her
case. The State responded that its complaint was factually sufficient because it listed each
element of aggravated assault.


       The trial court ultimately agreed with the State. It then found A.M. guilty of
aggravated assault, sentencing her to nine months' probation.


       A.M. timely appealed.


Is A.M.'s Complaint Defective?


       Whether a complaint is defective constitutes a question of law over which this
court exercises de novo review. State v. Dunn, 304 Kan. 773, 819, 375 P.3d 332 (2016).
Additionally, whether jurisdiction exists is a question of law over which this court
exercises unlimited review. 304 Kan. at 784.


       On appeal, A.M.'s sole argument is that the State's failure to name a specific
victim in its complaint for her aggravated assault charge deprived the trial court of
jurisdiction. The State does not dispute that a deficient complaint can deprive a trial court
of jurisdiction. Instead, as it did below, the State asserts that the complaint was factually
sufficient because it included each element of aggravated assault.

                                              2
       Both parties rely on State v. Hall, 246 Kan. 728, 793 P.2d 737 (1990), to make
their arguments. But our Supreme Court overruled Hall over three years ago in Dunn.
The Dunn court held that "Kansas charging documents do not bestow or confer subject
matter jurisdiction on state courts to adjudicate criminal cases; the Kansas Constitution
does." 304 Kan. 773, Syl. ¶ 1. It further held that "Kansas charging documents need only
show that a case has been filed in the correct court . . .; show that the court has territorial
jurisdiction over the crime alleged; and allege facts that, if proved beyond a reasonable
doubt, would constitute a Kansas crime committed by the defendant." 304 Kan. 773, Syl.
¶ 2.


       Simply put, based on our Supreme Court's holding in Dunn, any deficiencies in the
State's complaint did not deprive the trial court of jurisdiction. As a result, the sole
argument A.M. raises on appeal is flawed.


       Notwithstanding the preceding in Dunn, our Supreme Court outlined the three
types of charging-document errors resulting in defective complaints: (1) errors resulting
from the charging document being filed in the wrong jurisdiction; (2) errors resulting
from the charging document not alleging facts that constitute a crime; and (3) errors
resulting from the charging document not providing the defendant with adequate notice
of his or her charge, which can result in a due process violation. 304 Kan. at 815-16. The
test we apply to determine if the error requires reversal of a defendant's conviction
depends on what type of charging-document error the State committed. 304 Kan. at 816-
17.


       Yet, A.M. never explains what type of charging-document error the State made.
She simply asserts that listing the State of Kansas as the victim of her aggravated assault
charge deprived the trial court of jurisdiction, making her conviction void. Accordingly,
nothing in A.M.'s brief explains what type of charging-document error she believes

                                               3
occurred or what defective complaint test we should apply. It is a well-known rule that an
issue not briefed is deemed waived or abandoned. State v. Arnett, 307 Kan. 648, 650, 413
P.3d 787 (2018). Here, by failing to address these issues, A.M. has failed to adequately
brief her defective complaint argument. In turn, any argument A.M. has concerning the
defectiveness of the State's complaint has been waived or abandoned.


       Affirmed.




                                            4